EXECUTIVE EMPLOYMENT AGREEMENT

TODD C. HENNIS

 

 

This EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is entered into as of this
17th day of June, 2007, by and between Garpa Resources, Inc. ("Employer"), and
Todd C. Hennis ("Executive").

 

WHEREAS, Employer is a corporation organized under the laws of the state of
Nevada and with its principal places of business in Lakewood, Colorado;

 

WHEREAS, Executive is an individual with knowledge and experience that are
valuable to Employer;

 

WHEREAS, Executive and Employer have entered into an Option Agreement – Gold
King, Mayflower and Mogul Properties, on or about the same date herewith (the
"Option Agreement"); and

 

WHEREAS, Employer desires to employ Executive and Executive desires to accept
such employment subject to the terms and conditions hereinafter set forth.

 

NOW THEREFORE, and in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereby agree as follows:

 

1.

EMPLOYMENT

 

Subject to and contingent upon Employer and Employee entering into that certain
Option Agreement on the Gold King, Mayflower and Mogul Properties as of even
date herewith, Employer hereby employs Executive and Executive hereby accepts
employment by Employer, upon all of the terms and conditions as hereinafter set
forth.

 

2.

TERM

 

The term of this Agreement shall be for eighteen months commencing on June 15,
2007, and ending on December 15, 2008 ("the Expiration Date"), unless renewed or
extended by written agreement executed on or before the Expiration Date by
Executive and by Employer with the approval of the Board of Directors. As a
courtesy to Executive, Employer shall indicate in writing its intent to renew or
extend this Agreement at least thirty (30) days prior to the Expiration Date.

 

3.

TERMINATION OF AGREEMENT


This Agreement shall terminate upon the occurrence of any of the following
events:

 

 

1



 


--------------------------------------------------------------------------------



 

 

 

(a)

Upon written notice of termination from either party to the other party, which
notice may be given at any time, with or without cause, and shall be effective
sixty days (60) days thereafter unless a different effective date is agreed in
writing by the parties;

 

 

(b)

Upon the expiration of this Agreement without renewal or extension as provided
in paragraph 2 of this Agreement; or

 

 

(c)

Upon Executive's death.

 

Upon the termination of this Agreement, Executive shall be entitled to payment
of compensation that is earned but unpaid for services rendered by Executive as
of the date of termination of this Agreement. In addition, Executive shall be
entitled to Separation Pay to the extent expressly set forth in Exhibit A to
this Agreement, which pay shall become due and owing according to the schedule
set forth in Exhibit A. However, Executive shall not be entitled to any
compensation for services not yet performed, including services which could have
been performed but for the termination of this Agreement.

 

At the discretion of Employer, Employer may (a) require that Executive continue
to perform his duties during the period between notice pursuant to Section 3(a)
of this Agreement and the resulting termination of this Agreement, or (b)
relieve Executive of his duties during such period (while continuing to provide
compensation and benefits in accordance with this Agreement).

 

4.

DUTIES

 

Executive is employed by Employer as its Chief Executive Officer and President.
The precise nature of Executive’s duties shall be as defined by the Board of
Directors of Employer and may be broadened, curtailed or otherwise modified by
the Board of Directors of Employer from time to time in its sole discretion.

 

Executive agrees to devote the working time, energy and professional talent as
is customarily performed and required by a Chief Executive Officer and President
of a mining company. Notwithstanding the foregoing, (i) Executive may serve as a
director or trustee of another organization upon the prior written consent of
the Board of Directors, and (ii) Employer acknowledges that Executive holds
other mining properties which are not part of the Option Agreement, and that
Executive may devote working time to such mining properties so long as
Employer's business is not adversely affected. The Executive acknowledges that
he is a fiduciary of the Employer and he agrees to serve the Employer in a
manner which is consistent with the fiduciary duties owed to the Employer.

 

During the term of this Agreement, Employer shall nominate Executive for
election to the Board of Directors of Employer as a member of the management
slate at each annual meeting of the stockholders, or at each meeting of the
stockholders at which his class, if such class be designated, comes up for
election.

 

 

2



 


--------------------------------------------------------------------------------



 

 

Executive’s primary place of employment shall be Lakewood, Colorado.

 

5.

COMPENSATION

 

Executive's compensation under this Agreement shall be as set forth in Exhibit
A, which is attached hereto and incorporated herein. Such compensation shall be
paid in accordance with the payroll policies and procedures of Employer, as they
may be modified from time to time at Employer’s sole discretion.

 

Upon the termination of this Agreement, Executive shall have no further rights
to compensation under this Agreement except for Separation Pay as provided in
Exhibit A.

 

In all cases in which Executive must obtain the consent of Employer or
Management, such consent may be granted or withheld at the sole discretion of
Employer or Management as the case may be.

 

6.

INDEMNIFICATION

 

Subject to the terms and conditions of the Articles of Incorporation and Bylaws
of the Employer (in each case, as in effect from time to time), the Employer
agrees to indemnify and hold Executive harmless to the fullest extent permitted
by the laws of the State of Nevada, as in effect at the time of the subject act
or omission. Notwithstanding the foregoing, Employer shall not be required to
indemnify Executive if a court or governmental tribunal of competent
jurisdiction finds that the event triggering the indemnification right was
caused by, or due to, the willful misconduct or gross negligence of Employee. In
connection therewith, Executive shall be entitled to the protection of any
insurance policies which Employer elects to maintain generally for the benefit
of the Employer's directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by Executive in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Employer. This
provision shall survive any termination of Executive's employment hereunder. To
the extent that Employer has maintained insurance policies generally for the
benefit of the Employer's directors and officers, Employer shall such insurance
coverage, or use commercially reasonable efforts to obtain tail insurance
coverage for Executive, for a period of three years following termination of
employment.

 

7.

SEVERABILITY

 

In the event that any provision of this Agreement is held to be invalid, void or
unenforceable (whether due to unconscionability or otherwise), the remainder of
this Agreement shall not be affected thereby, and all other provisions of this
Agreement shall be valid and enforceable to the fullest extent permitted by the
law.

 

8.

AGREEMENT NOT ASSIGNABLE

 

This Agreement shall be binding upon Employer and its successors and upon the
heirs, representatives, executors, and administrators of Executive. This
Agreement is not assignable by

 

3



 


--------------------------------------------------------------------------------



 

either party, except that the rights and obligations of this Agreement shall be
assumed by any successor of Employer. For purposes of this Section 8, the term
“successor” shall include any individual or entity which acquires all or
substantially all of the assets of Employer by merger, purchase or otherwise.

 

9.

WAIVER OF BREACH

 

The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as or be construed to be a waiver of any subsequent
breach hereof.

 

10.

NOTICES

 

Any written notice to be given to Employer under the terms of this Agreement
shall be addressed to Employer as follows, unless Executive is notified in
writing of a change of address:

 

 

Garpa Resources, Inc.

 

620-650 West Georgia Street

 

Vancouver, British Columbia, Canada

 

Any written notice to be given to Executive under the terms of this Agreement
shall be addressed to Executive as follows, unless Management is notified in
writing of a change of address:

 

Todd C. Hennis

645 Water Street

PO Drawer I

Silver Plume, CO 80476

 

Such notice shall be deemed to have been duly given when enclosed and properly
sealed in an addressed envelope registered or certified mail return receipt
requested and deposited, postage and registered or certification fee prepaid, in
a post office or branch post office regularly maintained by the United States
Postal Service.

 

11.

TITLE AND HEADINGS

 

Titles and headings to paragraphs in this Agreement are for the purpose of
reference only and in no way shall limit, define or otherwise affect the
provisions of this Agreement.

 

12.

GOVERNING LAW

 

This Agreement, all interpretation and enforcement of this Agreement, and all
disputes arising out of this Agreement shall be governed solely and exclusively
by the laws of the State of Colorado, regardless of the forum in which such
interpretation or enforcement of this Agreement occurs or such disputes are
resolved, and without regard to any principles of conflicts of laws.

 

 

4



 


--------------------------------------------------------------------------------



 

 

13.

NO RULE OF CONSTRUCTION

 

The parties acknowledge that each of them has had ample opportunity for their
own counsel to participate in negotiating and drafting this Agreement.
Therefore, no rule of construction shall apply to this Agreement which construes
ambiguous or unclear language in favor of or against any party

 

14.

ENTIRE AGREEMENT

 

(a)          This Agreement, including Exhibit A, represents the entire
employment agreement between Employer and Executive pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written. No supplement, modification or waiver
of this Agreement shall be binding unless executed in writing by Executive and
by Employer with the approval of Management.

 

(b)          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

EXECUTIVE:

GARPA RESOURCES, INC.

 

 

/s/ Todd C. Hennis



By:    /s/ Gary Schellenberg

Todd C. Hennis

Gary Schellenberg

 

5



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

to

EXECUTIVE EMPLOYMENT AGREEMENT

between

GARPA RESOURCES, INC. (“Employer”)

and

TODD C. HENNIS (“Executive”)

dated

June 17, 2007

 

During the term of the Agreement, Executive’s compensation shall be as follows:

 

A-1

SALARY

 

Employer shall pay to Executive a salary of $8,000 per month for the first six
months of employment. Upon the six month anniversary of this Agreement, the
Board of Directors shall review Employee's compensation package, and Executive's
salary shall be increased to a minimum of $8,500 per month. Salary payments
shall be subject to applicable withholdings for taxes, to be paid in the manner
specified in paragraph 5 of the Agreement. Executive’s salary may be increased
or reduced from time to time at the sole discretion of the Board of Directors,
of Employer provided that Executive’s salary may not be reduced by more than ten
percent (10%) below the $8,500 per month figure stated above.

 

A-2

VACATION

 

Executive shall be eligible for fifteen (15) days of personal time off per year
("Vacation Time"). Upon termination of this Agreement, Executive shall be paid
for earned but unused Vacation Time based upon the Salary in effect at the time
of termination.

 

A-3

GROUP HEALTH COVERAGE

 

Executive shall be permitted to participate in such group health insurance plan
as Employer may elect to provide for its other employees, subject to the
eligibility and participation requirements of such plan, which plan may be
altered or abolished from time to time at the sole discretion of Employer.
However, the level of health insurance coverage for Executive shall not be
reduced below the level in effect upon Executive’s execution of this Agreement,
and the cost to Executive for health insurance coverage shall not be increased
above the cost in effect upon Executive’s execution of this Agreement.
Subsequent to the termination or the expiration of the Agreement and at the
Executive's election and cost, the Company will provide (subject to the
eligibility and participation requirements), continued group health insurance
coverage through insurance plans as the Employer may make available for its
other employees.

 

 

A-1



 


--------------------------------------------------------------------------------



 

 

A-4

PENSION/PROFIT-SHARING PARTICIPATION

 

Executive shall be permitted to participate in such pension or profit-sharing
plan as Employer may elect to provide for its other employees, subject to the
eligibility and participation requirements of such plan, which plan may be
altered or abolished from time to time at the sole discretion of Employer.

 

A-5

AUTOMOBILE ALLOWANCE

 

Executive shall receive an automobile allowance of $350 per month. However,
Executive’s automobile allowance may be increased or reduced from time to time
at the sole discretion of the Board of Directors of Employer, provided that
Executive’s automobile allowance may not be reduced by more than ten percent
(10%) below the figure stated above. In addition, mileage shall be reimbursed at
the IRS standard rate.

 

A-6

OTHER EMPLOYMENT BENEFITS

 

Executive shall be permitted to participate in such other benefits of employment
as Employer may elect to provide for its other employees, subject to the terms
and conditions established by Employer for those benefits, which benefits may be
altered or abolished from time to time at the sole discretion of Employer.
Subsequent to the Executives termination or the expiration of the Agreement and
at the Executive's election and cost the Company will provide (subject to the
eligibility and participation requirements), continued insurance coverage for
life, disability, accidental death, and other specialty coverages through
insurance plans as the Employer may make available for its other employees.

 

A-7

EXPENSE REIMBURSEMENT

 

Executive shall receive reimbursement from Employer for all reasonable expenses
incurred for the benefit of Employer by Executive in the performance of his
duties under the Agreement. Such expenses may include but are not limited to
reasonable out-of-pocket expenses for travel, lodging, meals, entertainment, and
professional dues. Employer shall have the right to establish guidelines for
reimbursement of expenses, including but not limited to guidelines regarding
when prior approval for an expense is required and what documentation must be
provided in order to obtain reimbursement.

 

A-8

SEPARATION PAY

 

Upon termination of this Agreement, Executive shall be entitled to Separation
Pay in accordance with the following provisions:

 

 

(a)

Termination by Employer for Convenience: Executive shall receive one month of
Base Compensation for each year of service as an employee or officer of the
Employer.

 

A-2



 


--------------------------------------------------------------------------------



 

 

 

 

(b)

Resignation Within Ninety (90) Days Following Change of Control: Executive shall
receive one month of Base Compensation for each year of service as an employee
or officer of Employer. In addition:

 

 

(i)

Any stock options shall vest immediately;

 

 

(ii)

all of Executive’s shares of stock of Employer shall be promptly registered with
the Securities and Exchange Commission if not already freely tradeable without
restriction; and

 

 

(iii)

bonuses, if any, remaining unpaid (or unvested) for the period in which the
resignation occurs shall be paid (or vested) immediately, regardless of
Executive’s performance status.

 

 

(c)

Termination upon Expiration of Agreement Without Renewal or Extension: Executive
shall receive one month of Base Compensation for each year of service as an
employee or officer of Employer.           

 

 

(d)

Death of Executive: Executive’s estate shall receive one month of salary for
each year of service by Executive as an employee or officer of Employer.

 

“Base Compensation” shall consist of: (1) salary at the rate in effect at the
time of termination; (2) continued participation in Employer’s group health
insurance plan; (3) continued life insurance coverage; (4) access at the
Executive's expense (subject to the eligibility and participation requirements)
continued insurance coverage for disability, accidental death, and other
specialty coverages through insurance plans as the Employer may make available
for its other employees.

 

“Change of Control” shall mean:

 

 

(a)

any change in the ownership or control of common stock of Employer which results
in more than 50% of the issued and outstanding common stock of Employer being
owned or controlled by a person or entity, or a group of persons or entities,
who did not own or control more than 50% of the issued and outstanding common
stock of Employer as of the date of this Agreement; provided, however, that it
shall not be deemed a "Change of Control" under this subsection (a) if the
change in ownership of more than 50% of the issued and outstanding common stock
of the Employer is pursuant to a public or private offering of common stock by
the Employer for capital raising purposes, and such offering was approved by the
Board of Directors of the Employer; or

 

 

A-3



 


--------------------------------------------------------------------------------



 

 

 

(b)

the merger or consolidation of Employer with another entity such that more than
50% of the issued and outstanding voting stock of the surviving entity is owned
or controlled by a person or entity, or a group of persons or entities, who did
not own or control more than 50% of the issued and outstanding common stock of
Employer as of the date of this Agreement.

 

A-9

STOCK OPTIONS

 

Employer agrees to issue Executive a stock option to purchase up to 300,000
shares of Employer common stock with an exercise price equal to the fair market
value of the stock as of the date of grant pursuant to a stock option plan.
Employer agrees to register the shares underlying such plan and options with the
Securities and Exchange Commission.

 

 

A-4

{D0454291.1}

 

 

 